The opinion of the court was delivered by
Barrett, J.
The evidence tended to show the state of facts which, if found by the jury, the court charged would entitle the plaintiffs to recover. It was found upon the evidence, under the charge, that the plaintiffs .built the school-house where they were directed by the building committee; and the .case shows that in every respect, except in the matter of the location, the plaintiffs did everything that was necessary in order to entitle them to be paid by the district for what they had done.
The building committee were the authorized and accredited agents of the district to build a school-house. It is conceded that it was their lawful province to hire the work done in such way and on such reasonable terms of employment as they should see fit. They could personally superintend the erection, themselves procuring materials and hiring workmen by the day or otherwise. They could procure the materials, and let the job of making it into a house. They could contract to have the materials furnished and the house built by the job, for a fixed gross sum, or to have it done quantum meruit.
They employed the plaintiffs to do it in the last of said modes. The right of the employees of the committee to be paid for what they should do and furnish, as affected by the matter of the' locating of the house, would be the same in each case.
*198If the committee had personally dug the cellar, and laid the foundation ready for the timber superstructure, and then had procured carpenters to do the work of framing, erecting, and finishing the house, it would seem to be right that such carpenters should have the primary responsibility of the district for their pay, unless it should be shown that they were chargeable with notice that the committee were not authorized to procure that work to be done. Apparently it would be within the plain and full authority of the committee to thus employ them ; and it would in fact be so, but for the matter of the vote designating the location of the house.
In order to maintain the defence in this case, it would be necessary to hold that workmen thus employed, are chargeable with knowledge of the vote by the fact of the record, and that the committee were acting without authority in employing the workmen to work on the house. The impropriety of so holding is palpable upon the very statement; and, moreover, it would be in contravention of both the principle and the analogy of decided cases. The apparent authority is ample to make a valid employment in behalf of the district. It is warrantable for "persons thus employed, to presume that the committee are acting in the exercise of their lawful authority. They are not called upon to presume or suspect the contrary, and so put to the peril of determining whether they can do the proposed service for the district, and on its primary responsibility. Neither the maxim of ignorantia legis, nor of the presumption that every one knows the law, nor as to notice operated by a public record, reaches the case of persons employed by such agents as the building committee in this case. The plaintiffs should be charged with notice in fact of the unlawful transgression of authority by the committee, in order to avoid their right to recover of the district. It is not a sufficient answer to say that the plaintiffs may hold the committee for their pay. The members of the committee may not be pecuniarily responsible. The plaintiffs, acting innocently, in view of the apparent authority of the committee, are not required to take the hazard of the personal responsibility of the committee. The district has- put them forth as its agent to do, or to procure to *199be done, the making of a school-house. As between the district and persons acting innocently upon the apparent authority of the committee, the district ought to, and must, take the responsibility of. the validity of such authority. The case cited of Harrington v. School District, 30 Vt. 155, is consonant with this view. In that case, the committee not only had no actual, but no apparent authority to do what they did, viz., to employ counsel in a law suit to which the district was not party nor privy. In this case, the very and only function of the committee was to build the school-house. The case cited from 10 Mass. 397, is no more in point than that cited above.
The right of the plaintiffs in this case, does not stand on the ground of implied contract; nor of acquiescence on the part of the district, or of its voters; but on the proper vigor of the contract made by the committee with the plaintiffs.
It is proper to remark, that there is nothing in the case that shows that the house is not in fact on land owned by the district. It is to be inferred from the manner in which this matter is presented by the exceptions, that it is on such land, unless title had been lost by adverse possession. Only one element of title lost by adverse possession, was shown by the defendant, viz., that the land had been enclosed in an adjoining cultivated field, the fences of which came down to the old school-house. This comes far short of showing that the district did not own the land. But this point is not material, as the case was put to the jury. There was nothing in the location and lay of the land, to indicate that it did not belong to the district, or that the house was not properly located, and rightfully to be built there. We have not deemed it important to comment on the authorities cited by counsel for plaintiffs, in the view upon which the case is decided.
Judgment affirmed.